Citation Nr: 1009250	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a disability 
manifested by loss of vision.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
August 1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in March 2008, of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for bilateral hearing loss 
and loss of vision.

The claim for service connection for hearing loss is remanded 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDING OF FACT

A disability manifested by loss of vision is not currently 
shown. 


CONCLUSION OF LAW

A disability manifested by loss of vision was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2007; a rating decision 
in March 2008; and a statement of the case in September 2008.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the appellant 
with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  The RO sent additional notice in September 2009.  
However, the issuance of a supplemental statement of the case 
is not required because no evidence was received subsequent 
to the July 2009 supplemental statement of the case.  
38 C.F.R. §§ 19.31, 19.37 (2009).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  There is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully whether reasonable 
doubt exists to resolve in favor of the Veteran.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Because those records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation in mind.  The case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The Veteran's service 
treatment records are not available in this case.  The claims 
file reflects that the Veteran's service treatment records 
were destroyed in a fire at the National Personnel Records 
Center (NPRC).  In a December 2007 letter the Veteran was 
informed that his service treatment records were destroyed in 
a fire at the Records Management Center in St. Louis in July 
1973.  The Veteran was also informed that the records were 
unavailable in the March 2008 rating decision and a September 
2008 statement of the case.  The Veteran had an opportunity 
to submit any records in his possession.  The appellant has 
not referred to any additional, unobtained, relevant, 
available evidence.  

Moreover, the Board finds it unnecessary to schedule the 
Veteran for VA examinations to adjudicate the claims of 
service connection because there is no competent medical 
evidence of record of a current diagnosis of bilateral 
hearing loss or vision loss associated with any event, 
injury, or disease in service, nor is there any medical 
evidence that etiologically links those claimed disabilities 
to service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of her claim, and 
therefore the error was harmless). 

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is a 
required combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  However, the Veteran's claim vision loss is 
not a chronic disease with a presumptive period.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered.  Whether the evidence is 
admissible is distinguished from credibility, the probative 
value of the evidence once the evidence is admitted.  Rucker 
v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159 (2009).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v Brown, 104 
F.3d 1328 (1997).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.

Where the service medical records are unavailable, there is a 
heightened obligation to explain findings and conclusions and 
to carefully weigh the evidence, with all reasonable doubt 
being resolved in favor of the claimant when the evidence is 
in equipoise.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The Veteran essentially contends that he has a disability 
manifested by loss of vision, which is related to service. 

The service medical records are not available.  After 
service, VA treatment records in 2005 noted a medical history 
of conjunctivitis.  There is no evidence of an further 
treatment for conjunctivitis.  In addition, the evidence does 
not show any disability manifested by loss of vision in the 
records.  No chronic ocular pathology has been identified to 
explain any loss of vision.  

To the extent that the Veteran asserts that his vision 
problems are related to his service, although the Veteran is 
competent to describe his symptoms, where as here, loss of 
visual acuity due to eye pathology is not a condition under 
case law that has been found to be capable of lay 
observation, the determination as to the presence or 
diagnosis of such a disability therefore is medical in nature 
and thus not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488 (1997) (on the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe visual 
problems, which he can observe, the Veteran has no special 
medical expertise to provide a diagnosis of a disability 
manifested by loss of vision or to relate any visual 
disability to an in-service disease or injury, which requires 
the application of medical expertise to the facts presented, 
which includes the Veteran's history and symptomatology.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  As the record now stands, there is no 
satisfactory proof, on any clinical record, that the Veteran 
has a disability manifested by loss of vision in service, or 
currently.  Therefore, service connection for a disability 
manifested by loss of vision is not warranted because no 
disability manifested by loss of vision is shown in the 
medical evidence of record.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a disability manifested by loss of 
vision is denied.
REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

VA treatment notes starting in 2002 show that the Veteran had 
hearing loss and requires hearing aids.  In July 2004, the 
diagnosis was right-sided mild-to-moderately severe 
sensorineural hearing loss and left-sided moderately severe 
sensorineural hearing loss.  The results of puretone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
on the right were 20, 60, 65, and 65 decibels and on the left 
were 20, 70, 70, and 70 decibels.  His speech reception 
thresholds were 20 percent in the right ear and 17 percent in 
the left ear.  Therefore, his bilateral hearing loss is 
sufficiently severe to meet the threshold minimum 
requirements to be considered a disability by VA standards.  
38 C.F.R. § 3.385 (2009).

Although the service medical records are unavailable, the 
Veteran is competent to describe exposure to loud noises 
during service, which is consistent with the circumstances 
and conditions of his service.  His service separation form 
show that his military specialty was heavy weapons infantry.  
In the absence of service medical records, or evidence 
contemporaneous with service from any other source to 
affirmatively show that bilateral hearing loss was present in 
service, service connection may be established by a showing 
of continuity of symptomatology or by the diagnosis of the 
disability after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.303(b), (d) (2009).

The Veteran is competent to describe post-service hearing 
problems, but it does not necessarily follow that there is a 
relationship between the present bilateral hearing loss of 
the sensorineural type, and the continuity of symptomatology 
claimed.  Medical evidence is required to demonstrate a 
relationship unless such a relationship is one which a lay 
person's observation is competent.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Therefore, the Board finds that a VA examination would be 
useful to determine whether any current hearing loss is 
related to in-service noise exposure.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
his hearing loss.  The examiner should 
review the claims file and should note 
that review in the examination report.  
Specifically the examiner should provide 
the following information:

The examiner should opine as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any current 
hearing loss is related to noise 
exposure during the Veteran's 
service.

2.  Then, readjudicate the issue on 
appeal.  If any decision is adverse to 
the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


